Withey, J. dissenting: I disagree with the majority report in this case respecting the gift which passed by virtue of the 1951-1952 trust instrument. In my view the powers of the trustee in that instrument are exactly the same as the general powers of a guardian of a minor. They are so broad that the beneficiaries of that trust at the moment of execution of the trust instrument have all the incidents and advantages of ownership in the corpus of the trust that it is possible for a minor to have. One of the incidents of ownership is the right to income from property, present and future. The real gift here was a gift only of the corpus of the trust. The present right to receive income in the future did not in reality pass by virtue of the trust instrument but instead passed by virtue of the fact that ownership of the corpus, from which such income is normally expected to be derived, passed as completely as possible to the minor beneficiaries by that instrument. For that reason alone the exclusion should not be granted with respect to the claimed right to future income, there being no separate gift of such a right.